Beck, J.,
dissenting. — 1 dissent from the conclusion reached by my brothers in the foregoing opinion, and will proceed, as briefly as I can, to give the grounds of my objection thereto.
I am of the opinion that the instructions given by the court to the jury fairly present the rules of law applicable to the case. The contract in question is clearly one of employment of the defendants. They were to devote their whole time to *166the service of Stebbins & Co., in the sale of the machines. The compensation was to depend upon their activity and capacity for the business, and the demand for the articles to be sold, conditions which, under favorable circumstances, would result to their advantage, and under any circumstances would be favorable to the interest of the other contracting party. This compensation could not be determined by the value of the labor of a man and woman, when hired for like employment upon a stipulated or customai’y salary. In such a case, the employe takes no risk as to the demand of the market or as to other circumstances which would affect sales, but in this case such risks were assumed hy defendants. It is very plain that they ought to be compensated in the manner provided by the contract, which was dependent upon the machines to be sold. But, as Stebbins & Co. failed to supply them with machines to meet the existing demand, it became necessary for the jury to determine, under the evidence, the number required by such demand. The fact that this cannot be determined with entire certainty, that, to a great extent, the question depends upon collateral facts and the opinion of the witnesses, cannot defeat defendants in their claim for just compensation on account of the loss they sustain by the default of the other party. Defendants are, in justice, entitled to receive, as compensation, twenty-five per centum of the proceeds of all sales that would have been made by them had plaintiffs performed their contract. If defendants cannot be permitted to establish by competent proof, facts from which the jury can reasonably infer the number of such sales, the law would fail to render them just and full compensation for the loss sustained by the breach of the contract. See Richmond v. Dubuque & S. C. R. Co., 26 Iowa, 191; s. c., 33 Iowa, 422; s. c., 40 Iowa, 264; Gilbert v. Kennedy, 22 Mich., 117; Cunningham v. Dorsey, 6 Cal, 19.
In Richmond v. Dubuque & S. C. R. Co., the plaintiff was permitted to recover the profits he would have realized upon handling and storing grain, which would have been received at his elevator, had defendant performed its contract. These profits were the difference between the cost of storing *167and handling and the price'as fixed in the contract sued upon. The contract was to run through a long series of years. The number of bushels which plaintiff would have stored and handled, was determined by evidence which related to the demands of trade, the productions of the country, etc., etc. The impossibility of arriving at an accurate estimate of the business that would have been done was not considered an impediment to plaintiff’s recovery; an approximation was considered sufficient.
In the case at bar defendants’ damages are established by considering like facts, which can be proved with equal certainty. Other cases, of like import with those cited, can be mentioned, but additional authorities are not deemed necessary to support the conclusion I have reached upon this branch of the case.
Should it be thought that defendants’ compensation partakes of the nature of the profits of the business in which, under their contract, they were engaged, this does not preclude them from recovering the amount they would have realized had plaintiff supplied them with the machines contemplated by the contract. Profits which are .the certain gains that would have resulted from the performance of the contract are recoverable as damages. Philadelphia, Wilmington, etc. R. Co. v. Howard, 13 Howard, 307; Hoy v. Grumble, 34 Pa. St., 9; Cunningham v. Dorsey, 6 Cal., 19.
The opinion of my brothers disregards an elementary rule for determining damages recoverable upon contacts. It is this: “The contract itself furnisTies the measure of damages.” Sedgwick’s Measure of Damages, 200.
Here is a contract for the services of defendants during a time fixed therein. Defendants were to devote their time, with the use of a team and room, to the employment specified in 'the contract. The opinion of my brothers holds that they are to be compensated for their time, “the loss of time,” and for the use of the team. They can recover only upon the contract, for their services were to be given under the contract, and plaintiff was bound in no other manner than by this cbntract. The contract must furnish the measure of damages to *168which defendants are entitled on account of plaintiff’s breach thereof. They are entitled to the sum which they would have earned, for so the contract provides, and the agreement furnishes the data upon which the estimate of their earnings may be made. We have seen, that because an element of profits may enter into the damages, they are not for that reason to be denied. Nor is it a sufficient ground for refusing such compensation, to show that the determination of the exact amount of such damages is impossible. “But justice is, after all, but an approximate science, and its ends are not to be defeated by a failure of strict and mathematical proof.” Sedgwick on Measure of Damages, p. 635 (marg. p. 593).
Mr. Justice Story, in an insurance case, uses the following language, which is quoted by the author just named: “Absolute certainty in cases of this sort is unattainable. All we can arrive at is an approximation thereto; and yet no man ever doubted that such a loss must be paid for, if it is covered by the policy.” Rogers v. Mechanics' Ins. Co., 1 Story, 300.
The damages which, under instructions given by the court, the defendants were entitled to recover are no more uncertain than those recovered in Richmond v. The Dubuque & Sioux City Railway Co., supra. Like the damages in that case, they are determined by the contract between the parties, and the cases resemble also in the fact that elements of profit enter largely into the damages, and in the further fact that recovery in each case was sought for services and expenses rendered and incurred by the respective parties. Surely, if it was admissible to show, in the case just named, how many bushels of grain plaintiff would handle, for which he was to receive one or two cents a bushel, and from which was to be deducted the expenses of running his machinery and the like, for a long series of years, thus ascertaining the profits he was entitled to recover, which depended largely upon the course of trade, was controlled by prices, and was materially affected by the character of the seasons, the progress of improvements in the country, etc., in this case it cannot be regarded that the evidence establishing the number of machines defendants would have sold is too uncertain to authorize the recovery of dam*169ages based thereon. In Richmond v. The Dubuque & Sioux City R’y Co. damages were estimated upon the number of bushels of wheat which would have been handled by plaintiff; in this case, defendants claim to recover for the number of machines they would have sold. I am unable to distinguish between the cases in this respect.
In my opinion, the cases cited in the opinion of the majority of the court are not applicable to the point they are cited to support. In Griffin v. Colver, 16 N. Y., 490, the contract upon which recovery of damages was sought on account of its. breach was the delivery of a steam engine. It was held that the net profits of the use of the machinery for the time it was idle on account of the non-delivery of the engine did not constitute plaintiff’s damage. The contract in that case did not contemplate the use of the engine, but simply provided for its delivery. The damages based upon profits, which the court allowed in that case and the one next named, were the loss sustained by the respective plaintiffs, upon dependent or collateral contracts entered into upon the expectation of the performance of the contracts in suit. They were not the direct consequences flowing from the contracts. If it had bound the contracting party to furnish the engine for use during a specified time, to supply motive power for the machinery, it would be like the case before us, but it simply involves the sale of property and failure to deliver it.
Blanchard v. Ely, 21 Wend., 342, is a case like the other one just named. It involved a contract for building a steamboat. Had the contract provided for furnishing a steamboat for use for a certain time, it would, in that case, have been of the character of the contract in the case before us, and the defaulting party would have been liable for the loss of profits resulting from the violation of his obligation. In the cases supposed, as the one in hand, the contracts themselves would point to the profits as the damages sustained in their violation.
Defendants in this case were, under the contract, to render certain services for plaintiff, which failed to give them employment; the compensation provided -for in the contract is the measure of damages. That this compensation may be approx*170imately shown, and the law requires nothing more, I think, cannot be doubted.
The twenty-five per centum upon the prices of the machines sold or to be sold by defendants, cannot be regarded as profits. It was simply the manner of fixing in the contract, defendants’ compensation, and no idea of profits enters into it. But should profits enter into, and become a part of defendants’ compensation, which would be increased by certain contingencies, they must nevertheless be considered in ascertaining the damages recoverable for a violation of the contract. If defendants’ compensation depended wholly upon profits of the business, they could recover under the contract whatever profits they would have earned. Masterton v. The City of Brooklyn, 7 Hill, 61, cited in the majority opinion supports this position. In that case the plaintiff had contracted with defendant, to deliver a large quantity of marble which would require the labor of five years. After the delivery of a part of the marble, (payment being made therefor), defendant refused to receive any more, and thereupon plaintiff brought suit on the contract, and recovered $72,999 damages. The court used the following language in its opinion: “ When the books and cases speak of the profits anticipated from a good bargain, as matters too remote and uncertain to be taken into account in ascertaining the measure of damages, they usually have relation to dependent and collateral engagements, entered into on the faith and' in expectation of the performance of the principal contract.
* * -x- * -x- x- *
But profits or advantages which are the direct and immediate fruits of the contract entered into between the parties, stand upon a different footing. These are part and parcel of the contract itself, entering into and constituting a portion of its very element; something stipulated, for," the right to the enjoyment of which is just as clear and plain as the fulfillment of any other stipulation. They are presumed to have been taken into consideration, and deliberated upon before the contract was made, and formed perhaps the only inducement to the arrangement.”
I think I have shown that the contract provides for the *171compensation, which the instructions given by the court authorized the jury to find as defendants’ damages. These damages are provided for by the contract itself. That they may be proved to that degree of approximation required by the law, I cannot doubt. In this respect, the case is susceptible of a nearer approximation to the exact amount of damages sustained, than could have been attained in Richmond v. The Dubuque & Sioux City R’y Co.
The limitation of defendants’ damages to the value of their services during the time they were employed, as is done in the majority opinion, deprives them of the real benefits of the contract, and fixes their compensation at an amount not provided for therein. This the law will not do.
The decision in this case, in my judgment, misapplies the rules of the law, works injustice to defendants, and will prove mischievous as a precedent.